DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed April 21, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 15, 19, 25-27, 44-45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (WO 2011/162756) in view of Hughes et al. (EP 0508524).  
Mello et al. disclose therapeutic oral compositions. The compositions are for the total treatment of the oral cavity, including gingivitis and plaque formation (paragraph 0022). The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures in an amount ranging from 0.01 to 10% (paragraph 0035). Zinc salts comprise 0.01 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% zinc oxide (0.0122 moles of zinc ions), water and xanthan gum (TABLE 1, II).  The invention includes a method of one or more of: reducing hypersensitivity of the teeth; reducing or inhibiting formation of dental caries; reducing or inhibiting demineralization and promoting remineralization of the teeth; reducing or inhibiting gingivitis; inhibiting microbial biofilm formation in the oral cavity; reducing accumulation of plaque (meeting “inhibiting the adherence to or invasion of oral soft tissue epithelial cells by a periodontal pathogen”; treating dry mouth; reducing erosion of the teeth; protecting enamel after erosive challenges; and cleaning and/or whitening the teeth and cleaning the oral cavity, comprising applying to the oral cavity of a patient in need thereof an oral care composition comprising arginine in free or salt form, a mucoadhesive polymer, and at least one component selected from the group consisting of pyrophosphate compounds, zinc salts, potassium salts, strontium salts, and mixtures thereof (Ref. claim 12). The compositions are oral care compositions that are used at least once a day (paragraph 00067).
Mello et al. differ from the instant claims insofar as they do not disclose using the compositions for treating patients with periodontitis. 
Hughes et al. the prevention, inhibition and/or reduction of periodontitis by the use of a medicament that comprises a zinc-ion containing compound (page 2, lines 1-2). Suitable examples of zinc-ion containing compounds are zinc salts with organic or inorganic counterions, such as zinc salts of the following organic and inorganic anions: citrate, chloride, oxide, etc. Mixtures of zinc compounds may also be used. Zinc citrate is a  preferred zinc-ion containing compound (page 2, line 56 to page 3, line 8).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant Application to have used the compositions of Mello et al. to inhibit the adherence to or invasion of oral soft tissue epithelial cells by periodontal pathogens in a patient suffering from periodontitis because the compositions comprise zinc salts, which have been disclosed to treat periodontitis. 
The compositions are oral care compositions applied to the oral cavity that inhibit microbial biofilms, which would encompass the pathogens, such as Streptococcus mutans, of the instant claims. 


Conclusion
Claims 15-19, 25-27, 44-45 and 48 are rejected.
Claims 1-14 are withdrawn.
No claims allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612